WALKEN, J.
— The decision of the majority of this court, in the case of Carew v. Love’s Adm’r, at the present term, bolds, that three years possession, under a loan, does not render the chattels so possessed liable to the debts of the bailee, created before the expiration of the three years possession. This decision is decisive of the question arising upon the charge given by the court. The charge was erroneous, because it authorized the subjection of the slave to the payment of the bailee’s debts created before the expiration of the three years possession, upon the mere ground of that possession.
The questions of evidence, presented in the bill of exceptions, will probably not again arise; and we therefore do not deem it necessary to decide them.
The judgment is reversed, and the cause remanded.